DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flap and the additional layer located on the inner surface of the outer skin (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19 is objected to because of the following informalities:  In the second to last line of claim 19, “outer layer” should be changed to --outer skin--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 21-24, 26, 27, 30, 32, 34, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mendez et al. (USPub 2012/0306187).
	With respect to claim 19, Mendez et al. disclose an airbag module comprising: an inflator (Fig 9B); and an airbag (Fig 2) including: an outer skin, the outer skin (52, 54, 56) having a first opening (60), a controllable ventilation device having a flap (70) at least indirectly attached to the outer skin (Fig 8B), the controllable ventilation device further having an additional layer (64), a tether (72) having a first end attached to the flap (Fig 8B), and a second end attached to a holding element (36), and wherein when the airbag is deployed and the tether is under tension, the flap covers the first opening at least partially such that the ventilation device is in a closed or throttled first state (Fig 8B), and wherein when the airbag is deployed and the tether is not under tension, the flap covers the first opening less than in in the first state, such that the ventilation device is in second state (Fig 9B), the additional layer having a second opening overlapping the flap (Fig 8B), and wherein the additional layer covers the periphery of the flap such that the flap is held between the outer skin and the additional layer when in the first state (Fig 8B).
	 With respect to claim 21, wherein the additional layer is coupled to the outer skin (Fig 8B).
	With respect to claim 22, wherein a portion of the flap is connected to the outer skin and the additional layer (indirectly via base 62).
	With respect to claim 23, wherein the portion of the flap connected to the outer skin and the additional layer is sandwiched between the outer skin and the additional layer (Fig 8B).
	With respect to claim 24, wherein one edge of the flap is the portion connected to the outer skin and the additional layer (Fig 8B).
	With respect to claim 26, wherein the flap and the additional layer are separate cuttings (Fig 8B).
	With respect to claim 27, wherein the additional layer overlaps the flap only partially such that the additional layer has a section that does not cover the flap and that the flap has a section that is not covered by the additional layer (Fig 8B).
	With respect to claim 30, wherein the tether extends through an opening (74) for the tether in one of the outer skin or the additional layer (Fig 8B).
	With respect to claim 32, wherein the tether is not closed in the region of the opening (Fig 5A).

	With respect to claim 35, wherein the holding element is configured to selectively release the second end of the tether [0032].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendez et al. in view of Hiruta et al. (USPub 2012/0074677).
	With respect to claim 20, Mendez et al. disclose the claimed invention as discussed above but do not disclose wherein the flap and the additional layer are located on the inner surface of the outer skin. Hiruta et al., however, disclose a flap that may be mounted on the outside or the inside surface of the outer skin (Figs 5A-5B and 7A-7B). Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Mendez et al. in view of the teachings of Hiruta et al. to have the flap and additional layer located on the inner surface of the outer skin, since it has been held that rearranging parts of an invention involves only routine skill in the art.
	With respect to claim 28, Mendez et al. also do not disclose wherein both the flap and the additional layer are triangle-shaped.  However, Hiruta et al. disclose triangular-shaped flap elements (Fig 8A).  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Mendez et al. in view of the teachings of Hiruta et al. to form the flap and additional layer triangularly, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.

Allowable Subject Matter
Claims 25, 29, 31, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 36-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The recitation in claim 36 that the flap and the additional layer are formed from a unitary piece of material is not disclosed in the prior are above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        1/3/2022